Name: 78/742/EEC: Commission Decision of 27 June 1978 on the submission to the Commission of applications for assistance and claims for payment from the European Social Fund
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-09-11

 Avis juridique important|31978D074278/742/EEC: Commission Decision of 27 June 1978 on the submission to the Commission of applications for assistance and claims for payment from the European Social Fund Official Journal L 248 , 11/09/1978 P. 0001 - 0002 Greek special edition: Chapter 05 Volume 3 P. 0031 ++++ ( 1 ) OJ N L 249 , 10 . 11 . 1971 , P . 54 . ( 2 ) OJ N L 337 , 27 . 12 . 1977 P . 1 . ( 3 ) OJ N L 28 , 4 . 2 . 1971 , P . 15 . ( 4 ) OJ N L 337 , 27 . 12 . 1977 , P . 8 . ( 5 ) OJ N L 101 , 28 . 4 . 1972 , P . 3 . ( 6 ) OJ N L 337 , 27 . 12 . 1977 , P . 5 . COMMISSION DECISION OF 27 JUNE 1978 ON THE SUBMISSION TO THE COMMISSION OF APPLICATIONS FOR ASSISTANCE AND CLAIMS FOR PAYEMENT FROM THE EUROPEAN SOCIAL FUND ( 78/742/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO COUNCIL REGULATION ( EEC ) N 2396/71 OF 8 NOVEMBER 1971 IMPLEMENTING THE COUNCIL DECISION OF 1 FEBRUARY 1971 ON THE REFORM OF THE EUROPEAN SOCIAL FUND ( 1 ) , AS AMENDED BY REGULATION ( EEC ) N 2893/77 ( 2 ) , AND IN PARTICULAR ARTICLE 13 THEREOF , HAVING REGARD TO THE OPINION OF THE EUROPEAN SOCIAL FUND COMITTEE , WHEREAS THE MOST EFFECTIVE METHOD OF SIMPLIFYING THE MANAGEMENT OF THE EUROPEAN SOCIAL FUND AND ENSURING THAT ALL APPLICATIONS FOR ASSISTANCE AND CLAIMS FOR PAYMENT ARE TREATED ON AN EQUAL BASIS IS TO STANDARDIZE THEIR PRESENTATION ; WHEREAS THE MOST APPROPRIATE WAY OF ACHIEVING THIS STANDARDIZATION IS TO ADOPT STANDARD FORMS ; WHEREAS THE INTRODUCTION OF SUCH FORMS WILL ALSO FACILITATE THE SUBMISSION OF APPLICATIONS AND CLAIMS BY MEMBER STATES AND THEIR CONSIDERATION BY THE COMMISSION AND MAKE IT EASIER TO COMPLETE THESE TASKS WITHIN THE REQUIRED TIME LIMITS , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . APPLICATIONS FOR ASSISTANCE FROM THE EUROPEAN SOCIAL FUND UNDER ARTICLE 4 OF COUNCIL DECISION 71/66/EEC OF 1 FEBRUARY 1971 ON THE REFORM OF THE EUROPEAN SOCIAL FUND ( 3 ) , AS AMENDED BY DECISION 77/801/EEC ( 4 ) , SHALL BE SUBMITTED TO THE COMMISSION IN THE FOLLOWING MANNER : _ IN THE CASE OF PERSONS LEAVING AGRICULTURE TO TAKE UP EMPLOYMENT IN OTHER SECTORS , ON THE FORM SET OUT IN ANNEX 1 , _ IN THE CASE OF WORKERS IN THE TEXTILE AND CLOTHING INDUSTRIES , ON THE FORM SET OUT IN ANNEX 2 , _ IN THE CASE OF PERSONS AFFECTED BY EMPLOYMENT PROBLEMS , ON THE FORM SET OUT IN ANNEX 3 , _ IN THE CASE OF MIGRANT WORKERS , ON THE FORM SET OUT IN ANNEX 4 , _ IN THE CASE OF WOMEN , ON THE FORM SET OUT IN ANNEX 5 . 2 . APPLICATIONS FOR ASSISTANCE FROM THE EUROPEAN SOCIAL FUND UNDER ARTICLE 5 OF DECISION 71/66/EEC SHALL BE SUBMITTED TO THE COMMISSION IN THE FOLLOWING MANNER : _ IN THE CASE OF OPERATIONS AIMED AT SOLVING THE PROBLEMS ARISING IN REGIONS WHICH ARE LESS DEVELOPED OR WHERE THERE IS A DECLINE IN THE MAIN ACTIVITIES , ON THE FORM SET OUT IN ANNEX 6 , _ IN THE CASE OF OPERATIONS AIMED AT FACILITATING ADAPTATION TO THE REQUIREMENTS OF TECHNICAL PROGRESS OF BRANCHES OF ECONOMIC ACTIVITY , ON THE FORM SET OUT IN ANNEX 7 , _ IN THE CASE OF OPERATIONS UNDERTAKEN BECAUSE OF SUBSTANTIAL CHANGES IN THE CONDITIONS OF PRODUCTION OR IN THE DISTRIBUTION OF PRODUCTS IN GROUPS OF UNDERTAKINGS , ON THE FORM SET OUT IN ANNEX 8 , _ IN THE CASE OF OPERATIONS CONCERNING THE ENTRY OR RE-ENTRY OF THE HANDICAPPED INTO ECONOMIC ACTIVITY , ON THE FORM SET OUT IN ANNEX 9 . ARTICLE 2 1 . CLAIMS FOR PAYMENT FROM THE FUND UNDER ARTICLE 4 OF COUNCIL REGULATION ( EEC ) N 858/72 OF 24 APRIL 1972 ON CERTAIN ADMINISTRATIVE AND FINANCIAL PROCEDURES FOR THE OPERATION OF THE EUROPEAN SOCIAL FUND ( 5 ) , AS AMENDED BY REGULATION ( EEC ) N 2894/77 ( 6 ) , SHALL BE SUBMITTED TO THE COMMISSION ON THE ADVANCE PAYMENT CLAIM FORM SET OUT IN ANNEX 10 AND ON THE FORM FOR AN ADDITIONAL PAYMENT OF A BALANCE SET OUT IN ANNEX 11 . 2 . CLAIMS FOR PAYMENT ON ACCOUNT FROM THE EUROPEAN SOCIAL FUND UNDER ARTICLE 2 ( 2 ) OF REGULATION ( EEC ) N 2894/77 SHALL BE SUBMITTED TO THE COMMISSION ON THE FORM SET OUT IN ANNEX 12 . ARTICLE 3 THE FORMS REFERRED TO IN ARTICLES 1 AND 2 SHALL BE SUBMITTED IN TRIPLICATE . THEY SHALL BE SUPPLIED TO MEMBER STATES BY THE COMMISSION . ARTICLE 4 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 27 JUNE 1978 . FOR THE COMMISSION HENK VREDELING VICE-PRESIDENT ANNEX SEE O.J .